Citation Nr: 0126643	
Decision Date: 11/21/01    Archive Date: 11/27/01

DOCKET NO.  00-09 450	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Boston, Massachusetts


THE ISSUE

Entitlement to an increased rating for residuals of a right 
pubic bone fracture, currently rated 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John M. Clarkson, III, Counsel



INTRODUCTION

The veteran served on active duty from July 1943 to February 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, which increased the rating for 
residuals of a fracture of the veteran's right pubic bone 
from 10 percent to 20 percent disabling.  


REMAND

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  This liberalizing law is 
applicable to this appeal.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  To implement the provisions of the 
law, the VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

The veteran contends, in effect, that the service-connected 
disability consisting of residuals of a fracture of his right 
pubic bone is more disabling than represented by the current 
20 percent rating.  On appeal, he also raised the issues of 
entitlement to service connection for low back and bilateral 
hip conditions, claimed as secondary to his service-connected 
right pubic bone fracture.  

Review of the veteran's service medical records shows that, 
in December 1943, while aboard a ship at anchor, he fell from 
an escape ladder of a hatch approximately 18 feet onto an 
iron shaft housing.  According to a report of the accident, 
the veteran was immediately removed, and treated for shock by 
the ship's pharmacist's mate.  He complained of pain in the 
lower region of his abdomen, but the seriousness of his 
symptoms could not be determined aboard ship.  Two days after 
the accident, he was transported ashore, and he was 
subsequently taken to a military hospital.  A physician 
diagnosed a complete, simple, comminuted fracture of the 
right pubic bone.  In a medical note, dated in December 1944, 
an examiner recorded the veteran's complaints of pain in his 
legs and lower back since his pubic bone fracture the 
previous year.  On clinical evaluation, the veteran's back, 
spine and pelvis were within normal limits.  In a report of a 
military medical survey, dated in January 1945, it was 
indicated that the veteran's back, spine, and pelvis were 
within normal limits.  

In a letter, dated in December 1946, Matthew V. Norton, M.D., 
described the veteran's recollection of his pubic bone 
fracture injury during service in December 1943.  The veteran 
reported having worked as a taxi cab driver since service.  
The veteran complained that he was unable to lift heavy 
objects because of pain and stiffness in his back.  On 
clinical evaluation, Dr. Norton indicated that the veteran 
stood without a list, and he did not demonstrate signs of 
muscle spasm.  A loss of his normal lumbar lordosis was 
noted.  Flexion of the spine was described as being limited 
by 25 percent.  Lateral bending was not limited.  Dr. Norton 
noted that clinical findings as to hyperextension could not 
be obtained.  Straight leg raising was limited, and the 
veteran complained of severe pain with leg movement beyond a 
45-degree angle.  The pain on motion of the veteran's leg was 
in the region of his right gluteus maximus, and down his 
right leg.  Dr. Norton indicated that the veteran had no 
hypoesthesia of the legs, and clinical findings as to knee 
and ankle jerks were normal.  Dr. Norton further indicated 
that x-ray study of the veteran's low back showed a loss of 
the lumbosacral angle, and a thinned fifth disc.  The 
inferior articular facets of the fifth lumbar vertebra showed 
hypertrophic changes, and the pelvis showed a well-healed 
fracture.  Dr. Norton opined that the veteran had a traumatic 
thinned fifth lumbar disc as a result of the accident of 
December 1943.  Dr. Norton further concluded that the 
hypertrophic changes in the veteran's fifth lumbar facets 
were manifestations of the thinned lumbar disc.  

In May 1947, a report of an x-ray study was associated with 
the claims folder.  The study was dated in August 1946, and 
it included anterior posterior and lateral views of the 
veteran's lower back and pelvis.  The examiner noted that 
there was no fracture or dislocation revealed.  It was 
specifically indicated that the lower four lumbar vertebrae 
revealed no fracture or dislocation.  The spinous processes 
were in alignment, and the transverse processes were normal.  
The sacroiliac joints were normal, and the sacrum and coccyx 
were intact.  The examiner reported that there were no 
degenerative or arthritic changes, and the lateral view 
showed no compression of the lumbar vertebrae, and no 
diminution of the joint spaces.  The examiner's diagnosis was 
negative as to bone pathology.  A subsequent x-ray study of 
the pelvis, dated in September 1947, noted that, anterior 
posterior and oblique views of the pelvis revealed no 
appreciable change from previous x-ray study.  There was what 
the examiner described as a slight increased sclerosis of the 
superior surface of the neck of the right femur.  The 
sclerotic area was characterized as irregular, and it 
extended from the superior surface of the neck downward, and 
medially into the cancellus portion of the bone.  The 
examiner indicated that there was no decalcification around 
the area, and the rest of the bone structure was intact.  The 
examiner concluded that the irregular area of sclerosis at 
the upper portion of the neck of the right femur may have 
been due to a previous injury, such as a small linear 
fracture in that area.  The examiner further opined that the 
sclerosis showed no pattern, and it appeared to be more of a 
thickening of the bone than a reaction to acute pathology.  

On VA examination in April 1947, the veteran complained of 
pain in his right hip when he did too much walking.  On 
clinical evaluation, the veteran's carriage and posture were 
described as good, and his gait was described as fine.  There 
were no additional clinical findings reported as to the 
pelvis, the back or the hips.  

In a letter dated in August 1947, Joseph Gregorie, M.D. 
indicated that the veteran complained of pain in his pelvis 
and right hip after prolonged standing or walking.    
Dr. Gregorie noted that the veteran had been seen in 
consultation by Dr. Norton, who had diagnosed a traumatic 
thinned fifth lumbar disc as a result of a pelvic fracture.  

In November 1947, the veteran submitted a claim of 
entitlement to service connection for several disabilities, 
including a back disorder.  

A report of a VA x-ray study of the veteran's pelvis, dated 
in April 1948, was thereafter added to the claims folder.  
The examiner noted that there was some deformity of the right 
pubic bone, with slight resulting asymmetry of the pelvis.  
The examiner opined that the clinical findings might 
represent an old, completely healed fracture, which was 
described as being in excellent position and alignment.  The 
examiner further indicated that there was no involvement of 
the hip joints, and the sacroiliac joints were normal.  There 
was some sclerosis in the neck of the right femur, which the 
examiner concluded was probably of no clinical significance.  

On VA neuropsychiatric examination in June 1948, the veteran 
complained of pain in his right hip.  Following service, his 
employment included working as a truck driver, but he 
discontinued this employment because it included lifting 
lumber, and this exertion caused him to experience low back 
and right hip pain.  The examination report did not include 
clinical findings or diagnoses as to the veteran's back, 
hips, or pelvis.  

In a rating decision, dated in August 1948, the RO, among 
other things, denied service connection for a back disorder, 
noting that there was no medical evidence of a back disorder 
included in the report of the above referenced June 1948 VA 
examination of the veteran.  The veteran did not file a 
timely appeal of the denial of service connection for a back 
disorder.  

On VA examination in January 1949, the veteran's complaints 
included weakness in his right leg after standing for an 
extended period.  Following clinical evaluation, the 
examiner's diagnoses included inactive, old pubic bone 
fracture, with subjective symptoms.  

In a letter dated in February 1953, Joseph Zambella, M.D., 
indicated that the veteran was under his medical care for a 
back disorder, which the veteran asserted arose at the time 
he sustained a pelvic injury during service.  Dr. Zambella 
further noted that he had evaluated the veteran at home on 
three occasions, and the veteran complained of lower back 
pain radiating to his right thigh.  Dr. Zambella reported 
that, the veteran was positive for abnormalities on leg 
raising testing, he stood with a list, and he reported 
diminished sensation in his back.  

On VA examination in April 1953, the veteran's complaints 
included pain in his back and hip.  The veteran indicated 
that, since December 1952, he had been experiencing 
discomfort in his lower back and right hip.  The examiner 
reported that the veteran's gait and posture were normal.  
The examiner's diagnosis was of an old, healed, simple 
fracture of the rami of the right pubic bone.  A VA x-ray 
study of the veteran's lumbosacral spine and pelvis, also 
dated in April 1953, noted deformity of the ascending and 
descending rami of the right pubic bone, which the examiner 
opined most likely represented old healed fractures.  An area 
of sclerosis was seen at the base of the neck of the right 
femur.  The examiner noted that this area was unchanged in 
appearance from an x-ray study of the previous day, and was 
most likely of no clinical significance.  

In a letter dated in April 1956, John F. Pepi, M.D., 
indicated that the veteran had given a history of right hip 
pain, with an onset dating from a falling injury in service.  
The veteran complained of pain in his right hip during damp, 
wet weather and with heavy lifting.  Dr. Pepi noted that he 
had treated the veteran with medication and heat.  

On VA examination in October 1987, the veteran's complaints 
included intermittent right hip pain in damp weather, status 
post-pelvic trauma.  There were no diagnoses as to the 
veteran's back, hips, or pelvis.  On x-ray study of the right 
hip, the examiner indicated that the pelvic inlet was 
symmetrical, with mild right intra-pelvic protrusion of the 
acetabulum, widening of the ilio-pubic junction, and mild 
deformity of the right superior pubic ramus.  The examiner 
opined that this appearance was suggestive of old, healed 
fractures.  In addition, the examiner noted an area of 
localized, increased density in the neck of the femur, 
involving the cortex and sub-cortical area.  The examiner 
opined that this was suggestive of a benign lesion, and the 
examiner indicated that no arthritic changes were seen.  

In a written statement, dated in March 1998, the veteran 
indicated that he was receiving outpatient medical treatment 
for his back at a VA medical clinic located at 251 Causeway 
Street, in Boston, Massachusetts (Boston VAOPC).  

On VA examination in June 1998, the examiner indicated that 
the veteran had given a history of chronic pelvic pain for 
many years.  The examiner noted that, assessment of the 
veteran at the Boston VAOPC, to include bone imaging, 
computer tomography (CT) scans, and x-ray studies, had not 
been successful in determining the cause of his pelvic pain.  
The examiner stated that, an x-ray study in 1998 revealed 
mild degenerative changes in both hip joints and sclerosis in 
the lateral right femoral neck.  This sclerotic area was 
further assessed with bone imaging in February 1998, and the 
imaging was described as negative for an active stress 
fracture.  A CT scan of the pelvis in March 1998 was reported 
as revealing normal adrenal glands, normal gallbladder, 
normal pancreas, and a normal spleen.  On clinical 
evaluation, the veteran's posture was described as erect.  
His gait was normal, but the veteran complained that walking 
was extremely painful in his hips and right sacroiliac 
region.  The examiner reported that there was tenderness on 
palpation of the right paravertebral musculature in the 
lumbar area, and on palpation of the right sacroiliac joint.  
With regard to range of motion testing of the veteran's low 
back, forward flexion was to 45 degrees, backward extension 
was to 10 degrees, side flexion was to 20 degrees, side 
rotation was to 20 degrees, and the examiner noted that all 
of the foregoing movements were limited by pain and 
stiffness.  Straight leg raising was positive for back pain 
at 45 degrees for the right leg and the left leg.  The 
examiner's diagnoses included status post, simple, comminuted 
complete healed fracture of the pubic bone (right superior 
and inferior rami), mild, degenerative symptomatic joint 
changes of the right hip, as shown on x-ray study in 1998, 
mild, degenerative symptomatic joint changes of the left hip, 
as shown on x-ray study in 1998, and chronic low back pain, 
musculoskeletal in origin, and without clinical evidence of 
motor/sensory nerve compression at the time of the VA 
examination.  

Thereafter, extensive records of medical treatment of the 
veteran at the Lawrence F. Quigley Memorial Hospital 
Soldiers' Home, in Chelsea, Massachusetts (Chelsea Soldiers' 
Home), were added to the claims folder.  These records date 
from June 1945 to March 1998.  A medical report, dated in 
June 1948, noted that the veteran had had steady pain in his 
back since 1943.  B.A. Godvin, M.D., who was identified in 
the report as an orthopedist, indicated that, while on guard 
duty in service, the veteran fell some 18 to 25 feet into a 
hole.  Dr. Godvin reported that examination of the veteran's 
back showed that his posture was good, and back motions were 
described as free in all directions.  Hip, knee, and ankle 
motions were normal.  Dr. Godvin noted that the veteran had 
"third degree" flat feet, and Dr. Godvin opined that the 
veteran's flat feet (also a service-connected disorder) 
accounted for his pain.  

In a letter, dated in April 2000, a VA physician reported 
having intermittently evaluated the veteran at the Chelsea 
Soldiers' Home in connection with the veteran's complaints, 
to include low back pain.  The physician indicated that the 
veteran had been examined in April 2000.  Examination of the 
veteran's low back indicated a normal lordosis.  There was no 
spasm.  The veteran could forward flex to 45 degrees, and 
extend to 30 degrees with the lordosis being mobile.  He 
could rotate to the right to 45 degrees, and the left to 60 
degrees, with pain associated with both movements in the 
right low back at the end of the movements.  The veteran 
could tilt to the right to 60 degrees, and to the left to 30 
degrees, with pain over the right low back at the end of the 
tilt to the left.  His hips bilaterally flexed 120 degrees, 
and extended to 10 degrees, with a negative Thomas test.  On 
the left, he had internal rotation in extension to 10 
degrees, and in flexion to 10 degrees.  On the left, he had 
external rotation in extension to 30 degrees, and in flexion 
to 45 degrees.  On the right, he had internal rotation in 
extension to zero degrees and in flexion to less than 5 
degrees, although both movements were described as loosening 
with repetition.  On the right, the veteran had external 
rotation to 20 degrees in extension, and in flexion to 30 
degrees.  Deep tendon reflexes were 3+ at the knees, and 2+ 
at the ankles, biceps, and triceps.  Plantar reflexes were 
downgoing bilaterally.  The examiner reported that, sensory 
evaluation revealed decreased sensation to both pinprick and 
fine touch throughout the veteran's entire right leg, as 
compared to his left leg.  The VA physician indicated that 
the veteran had sustained "some form of injury some 50 years 
ago".  

In the veteran's case, the report of his June 1998 VA 
examination referred to various clinical assessments 
performed at the Boston VA outpatient clinic pertaining his 
complaints of pelvic pain.  Although the current record 
contains reports of CT scans performed in 1998 at the Chelsea 
Soldiers' Home, and clinic notes from the Boston VA 
outpatient clinic, the actual reports of the VA clinical 
assessments referred to in the June 1998 VA examination 
report are not currently in the record.  It is important to 
note that records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of that claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  

The current record contains multiple reports of the veteran's 
complaints of low back and hip pain, some of which date back 
to the late 1940s, such as in the December 1946 letter of Dr. 
Norton, the veteran's April 1947 VA examination report, the 
August 1947 letter of Dr. Gregorie, the veteran's June 1948 
VA neuropsychiatric examination, as well as the February 1953 
letter of Dr. Zambella, the veteran's April 1953 VA 
examination report, and the April 1956 letter of Dr. Pepi.  
As the record is currently developed, Dr. Norton's medical 
opinion, set forth in his letter of December 1946, relates a 
low back disorder (a thinned fifth lumbar disc) to the 
veteran's fall in service.  

As noted earlier, the veteran has raised the issues of 
entitlement to service connection for low back and bilateral 
hip disorders, claimed as secondary to, i.e., proximately due 
to or the result of his service-connected right pubic bone 
fracture.  Although the veteran's claim of service connection 
for a low back disorder on a direct basis was denied in the 
RO's rating decision of August 1948, his currently raised 
claim relating to his low back is a claim of entitlement to 
service connection on a secondary basis for a low back 
disorder.  That claim, as well as the claim of entitlement to 
secondary service connection for bilateral hip disorder, has 
not yet been adjudicated by the RO.  

However, given the foregoing and the evidence of record, the 
Board concludes that the claims of entitlement to service 
connection for low back and bilateral hip disorders, claimed 
as secondary to the veteran's service-connected residuals of 
a right pubic bone fracture, are inextricably intertwined 
with the claim currently on appeal of entitlement to an 
increased rating for residuals of a right pubic bone 
fracture.  Hence, this case must be remanded for adjudication 
of those issues prior to the Board's determination of the 
issues on appeal.  

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2001).  Establishing service connection on a secondary basis 
requires evidence sufficient to show: (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2001).  A disability which 
is proximately due to, or results from, another disease or 
injury for which service connection has been granted shall be 
considered a part of the original condition.  Section 
3.310(a) (2001) has been interpreted as authorizing a grant 
of service connection for disability caused by a service-
connected disability, and for the degree of additional 
disability resulting from aggravation of a nonservice-
connected disability by a service-connected disability.  See 
Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

Additionally, the Board observes that the most recent VA 
medical examination for evaluation purposes is well over 
three years old.  When the veteran claims that his condition 
is worse than when originally rated, and the available 
evidence is too old for an adequate evaluation of the 
veteran's current condition, VA's duty to assist includes 
providing him with a new examination.  See Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  Further, it would 
appear that the RO would need medical opinion pertaining to 
the veteran's claims of secondary service connection for low 
back and bilateral hip conditions; hence, the Board believes 
that the veteran should undergo another VA examination in 
order to determine the nature and severity of the service-
connected residuals of a right pubic bone fracture currently 
on appeal, to include medical evaluation and opinion 
concerning his claimed low back and bilateral hip conditions.  
The Board notes that, in evaluating musculoskeletal 
disabilities, VA may, in addition to applying schedular 
criteria, consider granting a higher rating in cases in which 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  Hence, 
pertinent medical findings in this regard are needed to 
assist in determining the appropriate evaluation of the 
veteran's residuals of a right pubic bone fracture.  

Based on the foregoing, the appeal in this case is REMANDED 
to the RO for the following action:

1.  The RO should contact the veteran and 
request that he provide the names and 
addresses of all health care providers 
who have treated him for residuals of a 
right pubic bone fracture, a low back 
disorder, and a disorder of the right hip 
and the left hip since his most recent VA 
examination in June 1998.  After 
obtaining any necessary releases, the RO 
should obtain the records of medical 
treatment by the identified health care 
providers and associate those records 
with the claims folder.  

2.  The RO should obtain all records of 
VA medical treatment of the veteran, 
particularly the actual reports of the VA 
clinical assessments made at the VA 
outpatient clinic in Boston, 
Massachusetts, referred to in the June 
1998 VA examination report.  All records 
obtained must be associated with the 
claims folder.  

If any of the above-requested records are 
not available, or the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file and the 
veteran and his representative should be 
so notified.  The veteran is free to 
submit to the RO all medical and other 
records pertaining to the claimed 
conditions, and the RO should afford the 
veteran an opportunity to do so before 
arranging to have him undergo VA 
examination.  

3.  After the foregoing development is 
completed, the veteran should be accorded 
an appropriate VA medical examination.  
The purpose of the examination is to 
identify the nature and etiology of all 
residuals of injuries the veteran 
sustained in the December 1943 fall 
aboard his ship.  All tests and studies 
deemed warranted should be accomplished, 
to include x-rays, and all clinical 
findings should be reported in detail.  
The examining physician must review the 
claims folder and a copy of this remand 
in connection with the examination and 
state in the examination report that the 
review has been accomplished.  

With regard to the veteran's service-
connected residuals of a right pubic bone 
fracture, this disorder is rated by 
analogy to a disability of the lumbar 
spine.  Accordingly, the examiner should 
conduct range of motion testing of the 
lumbar spine, specifying the range of 
motion in degrees and in all planes, and 
comment as to whether there is slight, 
moderate, or severe limitation of motion 
of the lumbar spine.  The examiner should 
also note whether there is characteristic 
pain on motion, whether there is muscle 
spasm on extreme forward bending, and 
whether there is unilateral loss of 
lateral spine motion in a standing 
position.  The examiner should also 
comment as to whether the lumbar spine 
exhibits severe disability with listing 
to the opposite side, a positive 
Goldthwait's sign, marked limitation of 
forward bending in a standing position, 
loss of lateral spine motion with 
osteoarthritic changes, or narrowing or 
irregularity of the joint space and 
abnormal mobility on forced motion.  The 
examiner should address the presence or 
absence of lumbar intervertebral disc 
syndrome, reporting any significant 
findings.  If lumbar intervertebral disc 
syndrome is present, and the examiner has 
determined that it is part and parcel of 
the veteran's service-connected residuals 
of a right pubic bone fracture, the 
examiner should report whether the lumbar 
intervertebral disc syndrome is mild; 
moderate with recurring attacks; severe, 
with recurring attacks, with intermittent 
relief; or pronounced, with persistent 
symptoms compatible with sciatic 
neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle 
jerk, or other neurological findings 
appropriate to the site of the diseased 
disc, with little intermittent relief.  
The examiner should review pertinent 
aspects of the veteran's medical and 
employment history, and comment on the 
effects of all pathology associated with 
the service-connected residuals of a 
right pubic bone fracture upon the 
veteran's ordinary activity and on how 
the disorder impairs him functionally, 
particularly in the work place, and 
specifically, the degree of functional 
loss, if any, resulting from pain on 
undertaking motion, and the degree, if 
any, of weakened movement, excess 
fatigability, or incoordination, as 
contemplated by DeLuca, 8 Vet. App. at 
204-07, and 38 C.F.R. §§ 4.40, and 4.45 
(2001).  

Following the examination of the veteran 
and review of his pertinent medical 
history, to include his service medical 
records, prior examination findings, and 
prior medical opinions, the examining 
physician should offer opinions as to the 
nature and extent of any low back 
disorder found and, if none is diagnosed, 
that fact must be noted in the 
examination report.  If a low back 
disorder is diagnosed, the examiner is to 
offer:  (a) whether the low back disorder 
is at least as likely as not related to 
the veteran's active military service or 
to the veteran's service-connected 
residuals of a right pubic bone fracture;  
(b) if there is no etiological 
relationship to either the veteran's 
active duty service or to his service-
connected residuals of a right pubic bone 
fracture, the examiner is to render an 
opinion as to whether the low back 
disorder is at least as likely as not 
aggravated by the veteran's service-
connected residuals of a right pubic bone 
fracture; and, if so, (d) the level of 
disability that is attributable to such 
aggravation.  

The examining physician should offer 
opinions as to the nature and extent of 
any hip disorder found, to include both 
hips, and, if none is diagnosed, that 
fact must be noted in the examination 
report.  If a hip disorder is diagnosed, 
the examiner is to offer:  (a) whether 
the hip disorder is at least as likely as 
not related to the veteran's active 
military service or to the veteran's 
service-connected residuals of a right 
pubic bone fracture;  (b) if there is no 
etiological relationship to either the 
veteran's active duty service or to his 
service-connected residuals of a right 
pubic bone fracture, the examiner is to 
render an opinion as to whether a hip 
disorder is at least as likely as not 
aggravated by the veteran's service-
connected residuals of a right pubic bone 
fracture; and, if so, (d) The level of 
disability that is attributable to such 
aggravation.  

In a typewritten report, the examining 
physician should detail all examination 
findings, along with complete rationale 
for each opinion expressed and conclusion 
reached.  The examination report should 
be associated with the other evidence on 
file in the veteran's claims folder.  The 
veteran is hereby advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on this claim.  

4.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  If none of the 
requested development provides evidence 
of a nexus between any current residuals 
of a right pubic bone fracture in 
December 1943 and any current low back 
disorder or disorder of the right hip and 
disorder of the left hip, the RO should 
specifically advise the veteran and his 
representative of the need to submit 
competent medical evidence to support the 
claims.

5.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A and 5107 (West 
1991 & Supp. 2001) and the implementing 
regulations are fully complied with and 
satisfied.  

6.  Thereafter, the RO should 
readjudicate the veteran's claim of 
entitlement to an increased rating for 
residuals of a right pubic bone fracture 
to determine whether the claim may be 
granted.  The RO must provide adequate 
reasons and bases for its determination, 
citing to all governing legal authority 
and precedent, and addressing all issues 
and concerns that are noted in this 
REMAND.  

If the benefit sought on appeal remains 
denied, the veteran and his representative 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.  

7.  The RO should also adjudicate the 
veteran's claims of service connection 
for low back and bilateral hip disorders, 
claimed as secondary to his service-
connected residuals of a right pubic bone 
in light of all pertinent evidence of 
record and legal authority, including 
38 C.F.R. § 3.310(a) and the Allen 
decision, cited above.  

If the issues of secondary service 
connection for low back and bilateral hip 
disorders are denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC) 
addressing those issues.  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered.  
A Substantive Appeal must be filed with 
respect to those issues within 60 days in 
order to perfect an appeal with respect to 
those issues.  

The veteran need take no action until otherwise notified, but 
he may furnish additional evidence and argument within the 
appropriate time period on the matter the Board has remanded.  
See  Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	MARTIN F. DUNNE
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).  


